Title: From Thomas Jefferson to Thomas Greenleaf, 19 April 1793
From: Jefferson, Thomas
To: Greenleaf, Thomas



Sir
Philadelphia Apr. 19. 1793.

Being desirous of making a collection of the best gazettes which have been published at the seats of the present general government I take the liberty of troubling you to make up for me a collection of your’s of the years 1789. and 1790. either unbound or half-bound. The stages will furnish the best method of conveying them to me, the price of which conveyance shall be paid here, and that of the papers remitted to you as soon as you shall be so good as to notify it to Sir your very humble servt

Th: Jefferson

